DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6, 10, 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciminelli et al (U.S. Pub. 20110080450) in view of Bibl et al (U.S. Pub. 2011/0115852)
Regarding claims 1, 10, a print head comprising a print head die (252) having a front face along which fluid is to be dispensed from the print head die and a back part away from the front face (Figures 3, 11; Paragraphs 0037, 0051-0052)
The molding (230) comprises a channel therein through which fluid can pass directly in the absence of an intervening structure to the back part of the print head die (Figure 11 discloses fluid feed slots 235 which form channels through the molding 230) (Figure 11; Paragraphs 0051-0052)
An electrical connection between a part of the print head die and an electrical component. Ciminelli discloses the die-attach portion (230) is formed by a second shot injection molding process (Abstract; Paragraphs 0041-0042, 0044).  The molding [die-attach portion 230] is made of a liquid crystal polymer which Ciminelli further discloses are used to attach the die to the substrate and to encapsulate the electrical connections to the die (Paragraph 0066).  Therefore Ciminelli discloses electrical connections fully encapsulated in a monolithic molding 
Ciminelli does not expressly disclose the electrical connection between a back part of the print head die and the electrical component.  Bibl discloses a die (103; Paragraphs 0028-0029) with a front face (face with nozzles 126; Figure 2; Paragraph 0032) and a back part away from the front face.  Bibl further disclose an electrical connection between a back part of the die and an electrical component (104; Figure 2; Paragraphs 0036, 0042; leads connect the bond pads of the IC 104 to the electrical connections on the die 103).  Therefore Bibl discloses it is known in the art to incorporate electrical connections on a back part of the die.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Bibl into the device of Ciminelli, for the purpose of providing signals to control the operation of fluid ejection elements
Regarding claim 5, wherein the back part of the print head die is covered by the monolithic molding except at the channel (Figure 11; fluid feed slots 235 form a channel through the molding 230)
Regarding claim 6, wherein the front face of the print head die (252) is exposed outside of the monolithic molding (Figure 11)
Regarding claim 12, wherein the front face forms an uninterrupted planar face (Figure 11)
Regarding claim 13, a print head comprising an elongated cuboidal print head die sliver (252) in a monolithic molding (230) covering a back part and sides of the die sliver leaving a front of the die sliver exposed along a planar surface that includes a front face of the die sliver and a front face of the molding surrounding the front face of the die sliver (Figures 3, 5, 7, 11), the monolithic molding having an opening  therein through which fluid, when present, is to pass directly in the absence f an intervening structure to the back part of the die sliver (Figure 11 discloses fluid feed slots 235 which form channels through the molding 230) (Figure 11; Paragraphs 0051-0052)
An electrical connection between a part of the print head die and an electrical component. Ciminelli discloses the die-attach portion (230) is formed by a second shot injection molding process (Abstract; Paragraphs 0041-0042, 0044).  The molding [die-attach portion 230] is made of a liquid crystal polymer which Ciminelli further discloses are used to attach the die to the substrate and to encapsulate the electrical connections to the die (Paragraph 0066).  Therefore Ciminelli discloses electrical connections fully encapsulated in a monolithic molding 
Ciminelli does not expressly disclose the electrical connection between a back part of the print head die and the electrical component.  Bibl discloses a die (103; Paragraphs 0028-0029) with a front face (face with nozzles 126; Figure 2; Paragraph 0032) and a back part away from the front face.  Bibl further disclose an electrical connection between a back part of the die and an electrical component (104; Figure 2; Paragraphs 0036, 0042; leads connect the bond pads of the IC 104 to the electrical connections on the die 103).  Therefore Bibl discloses it is known in the art to incorporate electrical connections on a back part of the die.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Bibl into the device of Ciminelli, for the purpose of providing signals to control the operation of fluid ejection elements

Claims 14-15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciminelli et al (U.S. Pub. 20110080450) as modified by Bibl et al (U.S. Pub. 2011/0115852) as applied to claim 1 above, and further in view of Anderson et al (U.S. Pat. 5,719,605)
Regarding claim 14, Ciminelli discloses openings positioned at a back part of the elongated cuboidal die sliver (Figure 11; Paragraphs 0051-0052)
Anderson discloses multiple dies (20) arranged end to end in a staggered configuration  (Figures 2, 4-5, 7; Column 4, Lines 16-43; Column 5, Lines 38-50)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Anderson into the device of Ciminelli as modified by Bibl, for the purpose of increasing resolution for ink jet print heads
Regarding claim 15, Ciminelli does not expressly disclose the electrical connection between a back part of the print head die and the electrical component.  Bibl discloses a die (103; Paragraphs 0028-0029) with a front face (face with nozzles 126; Figure 2; Paragraph 0032) and a back part away from the front face.  Bibl further disclose an electrical connection between a back part of the die and an electrical component (104; Figure 2; Paragraphs 0036, 0042; leads connect the bond pads of the IC 104 to the electrical connections on the die 103).  Therefore Bibl discloses it is known in the art to incorporate electrical connections on a back part of the die.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Bibl into the device of Ciminelli, for the purpose of providing signals to control the operation of fluid ejection elements

Claims 2, 7-9, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciminelli et al (U.S. Pub. 20110080450) as modified by Bibl et al (U.S. Pub. 2011/0115852) as applied to claim 1 above, and further in view of Ciminelli et al (U.S. Pub. 2011/0037808)
Regarding claim 2, Ciminelli (‘808) discloses wherein the electrical connection includes a bond wire (252; Figure 9; Paragraph 0044)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ciminelli (‘808) into the device of Ciminelli (‘450) as modified by Bibl, for the purpose of providing simple integrated parts which lead to fewer parts and having fewer potential points of failure, thereby improving reliability during operation (Paragraphs 0003-0004)
Regarding claim 7, Ciminelli (‘808) discloses wherein the electrical connection comprises an electrical connection between a bond pad on the back part of the print head die and a bond pad on the electrical component (Figures 8-9; Paragraphs 0043-0044)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ciminelli (‘808) into the device of Ciminelli (‘450) as modified by Bibl, for the purpose of providing simple integrated parts which lead to fewer parts and having fewer potential points of failure, thereby improving reliability during operation (Paragraphs 0003-0004)
Regarding claim 8, Ciminelli (‘808) discloses wherein the electrical component is an electrical redistribution layer (268, 270) (Figure 9; Paragraph 0040)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ciminelli (‘808) into the device of Ciminelli (‘450) as modified by Bibl, for the purpose of providing simple integrated parts which lead to fewer parts and having fewer potential points of failure, thereby improving reliability during operation (Paragraphs 0003-0004)
Regarding claim 9, Ciminelli (‘808) discloses wherein the electrical component is a printed circuit board (268, 270) (Figure 9; Paragraph 0040)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ciminelli (‘808) into the device of Ciminelli (‘450) as modified by Bibl, for the purpose of providing simple integrated parts which lead to fewer parts and having fewer potential points of failure, thereby improving reliability during operation (Paragraphs 0003-0004)
Regarding claim 11, Ciminelli (‘808) discloses wherein the electrical connection further comprises a bond wire (252) that extends from a bond pad on the back part of the print head to a bond pad (275) on the electrical component (Figure 9; Paragraph 0044)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ciminelli (‘808) into the device of Ciminelli (‘450) as modified by Bibl, for the purpose of providing simple integrated parts which lead to fewer parts and having fewer potential points of failure, thereby improving reliability during operation (Paragraphs 0003-0004)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 17, 2022